DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiede et al., US Pat. No. (6041582) referred to hereinafter as Tiede.
As per claim 1, Tiede teaches a crop orientation system (see at least col. 14 line 65-col.15 line 13 and fig. 6) comprising a controller having a processor and memory coupled to the processor and storing instructions, the processor executing the stored instructions to: determine first heading values (current direction or heading) for a first vehicle at intervals during a first crop planting event over a first field (see at least col. 14 line 65-col.15 line 13 and fig. 6); generate a first set of histogram values representing the first heading values for the first vehicle during at least a portion of the first crop planting event over the first field ()(see at least col. 12 line 9-line65 fig. 4, 6); and generate display signals to render a first histogram display based on the first set of histogram values for a first user associated with the first vehicle (see at least fig. 6, 410).

As per claim 3, Tiede teaches a crop orientation system of claim 2, wherein the processor further executes the stored instructions to generate the display signals such that the first histogram display is formed by the first set of histogram values mapped onto a 360° radial coordinate system (see at least col. 13 line 20-65, fig. 6).
As per claim 4, Tiede teaches a crop orientation system of claim 2, wherein the processor further executes the stored instructions to generate the display signals such that the first histogram display is formed by the first set of histogram values mapped onto a 180° radial coordinate system in which histogram values within the first set of histogram values that are over 180° are indexed by 180°(see at least col. 13 line 20-65, fig. 6). 
As per claim 6, Tiede teaches a crop orientation system of claim 1, wherein the processor further executes 35 the stored instructions to determine heading values for a second vehicle at intervals during a second crop planting event over a second field, generate a second set of histogram values representing the heading values for the second vehicle during at least a portion of the second crop planting event over the second field, and generate display signals to render a second histogram display based on the second set of histogram values for a second user associated with the second vehicle (see at least col. 13 line 20-65, fig. 6).
As per claim 7, Tiede teaches a crop orientation system of claim 1, wherein the processor further executes the stored instructions to determine heading values for the 
As per claim 8, Tiede teaches a crop orientation system of claim 7, wherein the processor further executes the stored instructions to receive first crop data associated with the first crop planting event and second crop data associated with the second crop planting event and to generate a first recommendation for the first user associated with the first vehicle based on the first set of histogram values, the first crop data, the second set of histogram values, and the second crop data (see at least col. 13 line 20-65, fig. 6).
As per claim 9, Tiede teaches a crop orientation system of claim 1, wherein the processor further executes the stored instructions to generate the first set of histogram values representing the heading values for the first vehicle during the first crop planting event as an entire event (see at least col. 13 line 20-65, fig. 6).
As per claim 10, Tiede teaches a crop orientation system of claim 1, wherein the processor further executes the stored instructions to determine the first heading values over time and generate the first set of histogram values representing the first heading values as the first heading values are determined such that the display signals render and update the first histogram display over time (see at least col. 13 line 20-65, fig. 6).
As per claim 11, Tiede teaches a crop orientation system of claim 1, wherein the processor further executes the stored instructions to generate the first set of histogram 
As per claims 12-20, the limitations of claims 12-20 are similar to the limitations of claims 1-4 and 6-11, therefore they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiede in view of Rylander US Pat. No. (10426078) referred to hereinafter as Rylander.
As per claim 5, although Tiede teaches a crop orientation system wherein the processor further executes the stored instructions to receive first crop data associated with the first crop planting event.  Tiede does not expressly teach generating a first recommendation for the first user associated with the first vehicle based on the first set of histogram values and the first crop data.  However Rylander teaches generating a first recommendation for the first user associated with the first vehicle based on the first set of histogram values and the first crop data (see at least col. 9 lines 10-20).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to 

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665